Name: Commission Regulation (EEC) No 317/87 of 30 January 1987 fixing the rate of the additional aid for dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 1 . 87 Official Journal of the European Communities No L 30/71 COMMISSION REGULATION (EEC) No 317/87 of 30 January 1987 fixing the rate of the additional aid for dried fodder THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1 985/86 (2), and in particular Article 5 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas, under Article 5 ( 1 ) of Regulation (EEC) No 1117/78 , when the guide price is higher than the average world market price a supplementary aid is given for dried fodder as described under Article 1 (b) and (c) of that Regulation obtained from fodder plants harvested in the Community ; whereas this aid is equal to a percentage of the difference between these two prices ; Whereas this percentage and the guide price were fixed by Council , Regulation (EEC) No 1350/86 of 6 May 1986 fixing for the 1986/87 marketing year the flat-rate production aid and the guide price for dried fodder (3) ; Whereas the average world market price is determined for a bulk pelleted product delivered to Rotterdam of the standard quality for which the guide price has been fixed ; Whereas, under Council Regulation (EEC) No 1417/78 of 19 June 1978 on the aid system for dried fodder (4), as last amended by Regulation (EEC) No 2026/82 (*), the average world market price for the products described in the first indent of Article 1 (b) of Regulation (EEC) No 1117/78 is to be determined on the basis of the most favourable actual purchase possibilities excepting those which cannot be considered representative of the real market trend ; whereas offers and quotations recorded during the first 25 days of the month in question for quantities that can be delivered during the following calendar month are to be used ; whereas the average world market price thus deter ­ mined is used to fix the supplementary aid rate applicable on the following month ; Whereas the necessary adjustments must be made in the case of offers and quotations not of the type referred to above ; whereas these adjustments were defined in Article 3 of Commission Regulation (EEC) No 1528/78 of 30 June 1978 laying down detailed rules for the application of the system of aid for dried fodder (&lt;% as last amended by Regulation (EEC) No 2341 /86 Q, Whereas when no offer of or quotation for the products described in the first indent of Article 1 (b) of Regulation (EEC) No 1117/78 can be used to determine the average world market price it is to be determined from offers on the world market of and quotations on the exchanges important for international trade for the products described in the second indent of Article 1 (b) of Regula ­ tion (EEC) No 1117/78 ; Whereas, under Article 3 of Regulation (EEC) No 1417/78 , when no offer or quotation can be used to deter ­ mine the average world market price this price is deter ­ mined on the basis of the sum of the value of competing products ; whereas those products are defined in Article 3 (3) of Regulation (EEC) No 1528/78 ; Whereas, under Article 1 1 of Regulation (EEC) No 1417/78 , when forward prices differ from that applying in the month when the application is lodged, the supple ­ mentary aid rate is adjusted by a correcting amount calcu ­ lated from the trend of forward prices ; Whereas the correcting amount is equal to the difference between the average world market price and the average forward world market price multiplied by the percentage fixed in Article 3 of Council Regulation (EEC) No 131 5/85 (8) ; whereas when for one of the months follow ­ ing that of the introduction of supplementary aid the average forward world market price cannot be determined by applying the criteria specified in Article 1 of Regula ­ tion (EEC) No 1417/78 , the price determined for the previous month is used to calculate the difference ; whereas when for two or more consecutive months follo ­ wing that of the introduction of supplementary aid, the average forward world market prices cannot be deter ­ mined by applying the criteria set out in Article 1 of Regulation (EEC) No 1417/78 , the prices for the months in question are determined by applying the criteria laid down in Article 3 of Regulation (EEC) No 1417/78 ; (') OJ No L 142, 30. 5 . 1978 , p. 1 . (2) OJ No L 171 , 28 . 6 . 1986, p. 4 . (3) OJ No L 119, 8 . 5 . 1986, p. 44. 0 OJ No L 171 , 28 . 6 . 1978 , p . 1 . 0 OJ No L 218 , 27. 7 . 1982, p . 2. ( «) OJ No L 179, 1 . 7. 1978 , p . 10 . 0 OJ No L 203, 26. 7. 1986, p . 17 . (8) OJ No L 137, 27 . 5. 1985, p . 28 . No L 30/72 Official Journal of the European Communities 31 . 1 . 87 tion to the Community currencies referred to in the previous indent and the aforesaid coefficient ; Whereas the rate of the additional aid must be fixed once per month so as to ensure application of the aid from the first day of the month following the date of its fixing ; Whereas pursuant to Articles 120 (2) and 306 (2) of the Act of Accession of Spain and Portugal the additional aid applicable in these two Member States is to be adjusted by an amount equal to the incidence of customs duties on imports of these products from third countries ; whereas in addition in Spain the amount is to be adjusted by the difference, multiplied by the percentage referred to in Article 5 (2) of Regulation (EEC) No 1117/78 , between the guide price applied in Spain and the common guide price ; Whereas, as the result of the applications of all these provisions to the offers and quotations which the Commission has recorded, the rate of the additional aid for dried fodder must be fixed as indicated in the table annexed to this Regulation , Whereas, where the average world market price is deter ­ mined in accordance with Article 3 of Regulation (EEC) No 1417/78 , the corrective amount must be equal to the difference between the average world market price and the average forward world market price determined by applying the criteria laid down in Article 3 (3) of Regula ­ tion (EEC) No 1528/78 and valid for delivery during a month other than that in which the supplementary aid is introduced, adjusted by the percentage fixed under Article 5 (2) of Regulation (EEC) No 1117/78 for the product concerned ; whereas where the average forward world market price for one or more months cannot be deter ­ mined by applying the criteria laid down in Article 3 (3) of Regulation (EEC) No 1528/78 , the corrective amount must be fixed for the month or months in question at a level such that the supplementary aid is equal to zero ; Whereas the term of validity of the supplementary aid certificates was limited to the end of April 1987 by Regu ­ lation (EEC) No 156/87 of 21 January 1987 derogating, on a temporary basis, from Regulation (EEC) No 1528/78 laying down detailed rules for the application of the system of aid for dried fodder as regards the period of validity of the supplementary aid certificates (') ; whereas the amounts of the supplementary aid valid after April 1987 should accordingly not be fixed ; Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (2),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ HAS ADOPTED THIS REGULATION : Article 1 The rate of the aid referred to in Article 5 (3) of Regula ­ tion (EEC) No 1117/78 is fixed in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 February 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 January 1987. For the Commission Frans ANDRIESSEN Vice-President ( ¢) OJ No L 20, 22. 1 . 1987, p . 19 . (2) OJ No L 164, 24 . 6 . 1985, p. 1 . 31 . 1 . 87 Official Journal of the European Communities No L 30/73 ANNEX to the Commission Regulation of 30 January 1987 fixing the rate of the additional aid for dried fodder Additional aid applicable from 1 February 1987 to dried fodder (ECU/tonne) Dehydrated fodder ex 12.10 B Protein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Spain Portugal Other Member States Spain Portugal Other Member States Additional aid 85,652 110,368 112,122 42,826 55,184 56,061 Additional aid in case of advance fixing for the month of : (ECU/tonne&gt; March 1987 April 1987 85,652 90,048 110,368 114,880 112,122 116,518 42,826 45,024 55,184 57,440 56,061 58,259